DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Priority claims to KR10-2017-0103080, KR10/2017/0166571 and PCT/KR2018/007317 are acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Curran (2014/0296808).
As to claims 1 and 10: Curran teaches an apparatus for detecting excreta from a diaper, the apparatus comprising:
at least one inductance element (990);
at least one fixed capacitance element configured not to have a change in capacitance although the excreta is present in the diaper (102a, 102b, paragraph 0063); and
at least one variable capacitance element configured to be electrically connected with the at least one fixed capacitance element and have a change in capacitance when the excreta is present in the diaper (paragraph 0068),
wherein at least one first resonant frequency is determined based on the at least one inductance element, the at least one fixed capacitance element, and the at least one variable capacitance element (paragraphs 0077-0078, claims 5-6).
As to claim 2: Curran teaches that the at least one variable capacitance element includes:
an absorber configured to absorb the excreta to change a capacitance of the at least one variable capacitance element; and
at least one conductor separated by the absorber in between the at least one conductor (as seen in figure 8b where the absorbers lie on the resonance circuit, and the conductor is the antenna element).
As to claim 3: Curran teaches that the at least one variable capacitance element further includes:
at least one insulating layer between the absorber and the at least one conductor to prevent
the at least one conductor from being directly exposed to the excreta absorbed by the absorber (as seen in figure 8b).
As to claim 4: Curran teaches that the at least one variable capacitance element has a change in capacitance, when the excreta is present in the diaper,
wherein at least one second resonant frequency is determined based on the at least one inductance element, the at least one fixed capacitance element, and the at least one variable capacitance element, the capacitance of which is changed, and
wherein the at least one first resonant frequency and the at least one second resonant frequency are different from each other (paragraph 0095, where the Q factor is compared to characteristic values; claim 17, paragraph 0015).
As to claims 5 and 11-13: Curran teaches a power supply unit configured to generate a first alternating magnetic field, a frequency of which is changed to induce an electric current in an excreta detection device (paragraph 0083) according to claim 1;
a sensor unit configured to sense a parameter associated with a second alternating magnetic field generated by the induced electric current in the excreta detection device (paragraph 0083);
a control unit configured to determine whether excreta is present, based on the parameter associated with the second alternating magnetic field, the parameter being sensed by the sensor unit; and an output unit configured to notify a user whether the excreta is present (paragraph 0114).
As to claim 6: Curran teaches that the power supply unit generates the first alternating magnetic field, the frequency of which is changed within a frequency band including at least one first resonant frequency and at least one second resonant frequency (paragraph 0088).
As to claim 7: Curran teaches that the parameter is the amplitude of an induced current for each frequency, the amplitude of an induced voltage for each frequency, or impedance for each frequency (claim 6).
As to claim 8: Curran teaches that the control unit determines a resonant frequency based on a value of the parameter and compares the resonant frequency with at least one first resonant frequency or at least one second resonant frequency to determine whether the excreta is present (claims 1 and 6).
As to claim 9: Curran teaches that the control unit determines at least one resonant frequency before the excreta is present and at least one resonant frequency after the excreta is present, based on a value of the parameter, and determines whether the excreta is present, based on the at least one resonant frequency before the excreta is present and the at least one resonant frequency after the excreta is present (using the reference capacitor is the first calculation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876